         Case 1:20-cv-00595-DAD-JLT Document 8 Filed 05/26/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARCIAL BRAVO ZAMBRANO, et al.,                 No. 1:20-cv-00595-DAD-JLT
12                        Petitioners,
13             v.                                        ORDER DISMISSING HABEAS PETITION
                                                         AS TO PETITIONERS VILLALOBOS AND
14       CHAD F. WOLF, et al.,                           SPITZAUER, WITHOUT PREJUDICE, DUE
                                                         TO LACK OF JURISDICITON
15                        Respondents.
                                                         (Doc. No. 1)
16

17

18

19            Pending before the court is a petition for writ of habeas corpus pursuant to 28 U.S.C.

20   § 2241 filed on behalf of petitioners Jorge Villalobos and Michael Spitzauer (“petitioners”).

21   (Doc. No. 1)1 The petition is based upon the risks to petitioners posed by the ongoing

22   coronavirus (“COVID-19”) outbreak. (Id.) For the reasons set forth below, the petition will be

23   dismissed, without prejudice, due to a lack of jurisdiction in this court.

24   /////

25
     1
26     Three petitioners initiated this case by filing a single petition with this court. (Doc. No. 1).
     Pursuant to the joint stipulation filed by petitioner Marcial Bravo Zambrano and respondents
27   (Doc. No. 4), the court stayed this case to petitioner Zambrano only (Doc. No. 6). This order
     addresses the pending petition only as to petitioner Villalobos and petitioner Spitzauer; this order
28   does not impact the stay of this case as to petitioner Zambrano.
                                                          1
      Case 1:20-cv-00595-DAD-JLT Document 8 Filed 05/26/20 Page 2 of 4

 1                                              BACKGROUND

 2           On April 24, 2020, petitioners filed the pending petition pursuant to 28 U.S.C. § 2241

 3   (Doc. No. 1.) On May 11, 2020, respondents filed their response to the pending petition, and on

 4   May 19, 2020, petitioners filed their reply thereto. (Doc. Nos. 5, 7.)

 5           Petitioner Villalobos is a federal prisoner currently in the custody of the U.S. Bureau of

 6   Prisons (“BOP”) and is serving a sentence imposed by the U.S. District Court for the Central

 7   District of California in United States v. Villalobos, 2:17-cr-00329-R-1. (Doc. No. 5 at 1.)

 8   Petitioner Villalobos is currently incarcerated at Federal Correctional Institution North Lake

 9   (“FCI-North Lake”), in Baldwin, Lake County, Michigan. (Doc. No. 7 at 3.)

10           Petitioner Spitzauer is a federal prisoner currently in the custody of the BOP and is

11   serving a sentence imposed by the U.S. District Court for the Eastern District of Washington in

12   United States v. Spitzauer, 2:13-cr-06071-SMJ-1. (Doc. No. 5 at 1.) Petitioner Spitzauer is

13   currently incarcerated at FCI-North Lake, in Baldwin, Lake County, Michigan. (Doc. No. 7 at 3.)

14                                             LEGAL STANDARD

15           “[A] habeas petition filed pursuant to § 2241 must be heard in the custodial court.”

16   Hernandez v. Campbell, 204 F.3d 861, 865 (9th Cir. 2000) (noting that “motions to contest the

17   legality of a sentence must be filed under § 2255 in the sentencing court, while petitions that

18   challenge the manner, location, or conditions of a sentence’s execution must be brought pursuant

19   to § 2241 in the custodial court”).

20           A petitioner must file a § 2241 petition in the district that has jurisdiction over the
21   petitioner’s custodian. See Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 495 (1973);

22   Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008); Hernandez v. Campbell, 204 F.3d 861,

23   865 (9th Cir. 2000). For a § 2241 petitions, the proper district is the one with jurisdiction over the

24   warden of the facility where the petitioner is confined. Brittingham v. United States, 982 F.2d

25   378, 379 (9th Cir. 1992) (noting that “the proper respondent in a federal habeas corpus petition is

26   the petitioner’s ‘immediate custodian,’” which is “the person having a day-to-day control over the
27   prisoner”) (internal citations omitted)

28   /////
                                                         2
      Case 1:20-cv-00595-DAD-JLT Document 8 Filed 05/26/20 Page 3 of 4

 1                                                 ANALYSIS

 2           Here, respondents argue that the pending § 2241 habeas petition should be dismissed for

 3   lack of jurisdiction because petitioners are currently incarcerated at FCI-North Lake, which is

 4   located within the Western District of Michigan, not within the Eastern District of California.

 5   (Doc. No. 5 at 1.) Alternatively, respondents contend that the court should sever and transfer

 6   petitioners’ habeas claims to the district courts that sentenced petitioners because the COVID-19

 7   related relief sought is properly raised in the sentencing court. (Doc. No. 5 at 2–4). The

 8   respondents argue that this court cannot simply construe the pending petition as a motion for

 9   compassionate release under 18 U.S.C. § 3582(c)(1)(A), which must be filed in the sentencing

10   court, because this court would still lack jurisdiction over petitioners’ COVID-19-related claims

11   and requested relief.

12           In reply, petitioners do not address respondents’ arguments other than to “ask this Court to

13   take jurisdiction,” and stating that both petitioners “were initially housed at Taft Correctional

14   Institution in Taft, California, a facility whose jurisdiction falls within this court’s district.” (Doc.

15   No. 7 at 2, 4.)

16           The court finds that it lacks jurisdiction over the pending petition as to petitioners

17   Villalobos and Spitzauer because they are no longer incarcerated in a facility located within the

18   Eastern District of California, and petitioners are not serving a sentence imposed by the U.S.

19   District Court for the Eastern District of California. However, the court finds that severing and

20   transferring each petitioners’ habeas claims is not feasible under these circumstances. In this
21   regard, it is not clear to the court, and petitioners did not clarify in their reply, whether petitioners

22   would wish to proceed with a § 2241 petition in the custodial court or with a § 3582

23   compassionate release motion in their respective sentencing courts. Moreover, the pending

24   petition does not address petitioners’ present conditions at FCI-North Lake or name the warden at

25   FCI-North Lake as a respondent. Rather, the allegations in the petition pertain to alleged

26   conditions at Taft Correctional Institution and name the Warden of Taft Correctional Institution
27   as a respondent and immediate custodian. (Doc. No. 1 at 10.)

28   /////
                                                          3
      Case 1:20-cv-00595-DAD-JLT Document 8 Filed 05/26/20 Page 4 of 4

 1          Accordingly, the court will dismiss the pending § 2241 habeas petition as to petitioner

 2   Villalobos, without prejudice to petitioner’s refiling of a § 2241 petition in the custodial court, the

 3   U.S. District Court for the Western District of Michigan, or the filing of a motion for

 4   compassionate release under 18 U.S.C. § 3582(c)(1)(A), in the sentencing court, the U.S. District

 5   Court for the Central District of California.

 6          The court will also dismiss the pending § 2241 habeas petition as to petitioner Spitzauer,

 7   without prejudice to petitioner’s filing a § 2241 petition in the custodial court, the U.S. District

 8   Court for the Western District of Michigan, or the filing of a motion for compassionate release

 9   under 18 U.S.C. § 3582(c)(1)(A), in the sentencing court, the U.S. District Court for the Eastern

10   District of Washington.

11                                             CONCLUSION

12          For the reasons discussed above:

13          1.      The petition for a writ of habeas corpus (Doc. No. 1) as to petitioner Villalobos is

14                  dismissed, without prejudice, for lack of jurisdiction;

15          2.      The petition for a writ of habeas corpus (Doc. No. 1) as to petitioner Spitzauer is

16                  dismissed, without prejudice, for lack of jurisdiction; and

17          3.      The petition for a writ of habeas corpus (Doc. No. 1) as to petitioner Zambrano

18                  shall remain stayed.

19   IT IS SO ORDERED.
20
        Dated:     May 22, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         4
